United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4086
                                   ___________

Judy Richardson,                     *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner,      * Eastern District of Arkansas.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
             Appellee.               *
                                ___________

                          Submitted: July 26, 1999
                              Filed: July 30, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Judy Richardson appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We affirm.

      At a hearing before an administrative law judge (ALJ), Richardson testified that
she suffers from scoliosis, colitis, migraine headaches, and back pain. Following the

      1
       The HONORABLE HENRY L. JONES, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
hearing, the ALJ found that Richardson’s scoliosis did not qualify as a listed
impairment, noting that Richardson’s orthopaedist had not recommended surgery. The
ALJ further noted that Richardson apparently no longer suffered from colitis and
migraines following a colectomy and hysterectomy. Considering the factors set forth
in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), the ALJ discounted
Richardson’s subjective complaints of disabling pain, and found that she retained the
residual functional capacity to perform her past relevant secretarial work.

       We conclude that substantial evidence in the record supports the ALJ’s decision.
See Bates v. Chater, 54 F.3d 529, 531-32 (8th Cir. 1995) (standard of review).
Richardson’s scoliosis, though severe, did not qualify as a listed impairment as none
of her doctors indicated she suffered any motor, sensory, or reflex loss. See Marciniak
v. Shalala, 49 F.3d 1350, 1353-54 (8th Cir. 1995); 20 C.F.R. pt. 404, subpt. P., app.
1, § 1.05(C) (1998). The medical evidence and Richardson’s testimony (inter alia, that
conservative treatment measures provided some relief) do not substantiate disabling
pain. See Black v. Apfel, 143 F.3d 383, 386-87 (8th Cir. 1998); Stout v. Shalala, 988
F.2d 853, 855 (8th Cir. 1993). The ALJ also properly determined that Richardson
could return to her past relevant work. See Johnston v. Shalala, 42 F.3d 448, 452 (8th
Cir. 1994); 20 C.F.R. § 404.1567(a) (defining sedentary work).

      Accordingly, the judgment is affirmed.




      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-